DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication (preliminary amendment) filed on 07/10/2019.
Status of claims in the instant application:
Claims 1-7 are pending.
Priority
The instant application is a “371 of PCT/JP2018/001135 filed on 01/17/2018” and also claims benefit to foreign application “JAPAN 2017-006355 filed on 01/18/2017”
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 07/01/2019, 05/26/2020 and 02/19/2021 have been considered, and a signed copies of the IDS forms have been attached to this office action.
	**** Examiner’s Note: Applicant has provided English translation of only the Abstract for the foreign reference in site AY in IDS filed on 07/01/2019. Therefore, that document has only been considered for the abstract. Should the Applicant want the Examiner to consider the full document Examiner requests that Applicant provides the English translation of the complete reference document.
Claim Objections
Claims 1-6 are objected because of the following:
	Claims 1-6 recite, “… the computation result of the local operation unit …”
	But “the computation result” lacks antecedent basis, as there is no earlier recitation of “a computation result”.
	Appropriate correction is required.
Claim 6 is objected to because of the following informalities:
Claim 6 recites, “… computation result of the local operation unit by multiply”. It should rather recite, “… computation result of the local operation unit by multiplying”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations of:
(a) A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, v is an integer equal to or larger than 2, and u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v,
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”
(b) the secret computation method computing a share [av] of the v-th power of data a from a share [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses, the secret computation method comprising:
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”
(c) computing the pu-th power of a share [at] of the t-th power of data a in a local operation unit of one of the three or more secret computation apparatuses without communication with the other secret computation apparatuses; and
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”
(d) obtaining the share [av] in a secret computation unit of the one of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is [a(t*p u)], the computation result of the local operation unit, using secret computation that requires communication with the other secret computation apparatuses.
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”
All the limitations of claim 1 describe steps of mathematical calculations. Per “2019 Revised Patent Subject Matter Eligibility Guidance”, this falls under abstract idea grouping of “Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations”. Claim 1 does not integrate the abstract idea into a practical application. Claim 1 also does not recite any other limitation/element, so there is nothing in the claim can be considered as significantly more than the judicial exception (abstract idea). Hence, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Similarly, limitations of claims 2-7 also describe steps of “mathematical relationships, mathematical formulas or equations, mathematical calculations”, and abstract idea without integrating the abstract idea into a practical application. Hence they are also rejected as claim 1.
Appropriate corrections required.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent subject matter not eligible for patent.
Claim 7 recites, “A program for causing a computer to function as the secret computation apparatus according to one of Claims 5 and 6.”
Applicant is claiming a computer program (a software), but software is not a patent eligible subject matter. Hence claim 7 is rejected as “Software Per Se”.
Appropriate corrections required.
**** Note: Applicant can consider to recite the claims as, “A computer program product stored on non-transitory computer-readable storage medium containing instructions, the instructions executed by a computer to function as the secret computation apparatus according to one of Claims 5 and 6”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2011/0295918 A1 to PROUFF et al. (hereinafter “PROUFF”) in view of Pub. No.: US 2015/0358155 A1 to IKARASHI et al. (hereinafter “IKARASHI”).
Regarding Claim 1. PROUFF discloses A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, v is an integer equal to or larger than 2, and u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v (PROUFF, Abstract, Para [0010, 0003]: … A method for evaluating a function of a finite field of characteristic p into itself, for an element x of the field, uses an evaluation, for the element x, of a polynomial formed by a plurality of monomials. The evaluation of the polynomial includes the following steps: determining monomials the degree of which is an integer power of the characteristic p by successive raisings of the element x to the power p; and determining monomials the degree of which is different from an integer power of the characteristic p on the basis of the determined monomials, the degree of which is an integer power of the characteristic p, and by at least one multiplication. An evaluating device is also provided … The evaluation of the polynomial is thus based on operations of raising to the power p, which are linear in relation to the addition within a field of characteristic p. To be precise, in such a field: (a+b).sup.P=a.sup.p+b.sup.p. … finite fields (or Galois fields) F.sub.2.sup.n of characteristic 2 with 2.sup.n elements (for example with n=8 when the data are represented by 8-bit bytes) are frequently used …),
[the secret computation method computing a share [av] of the v-th power of data a from a share [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses],
the secret computation method comprising:
computing the pu-th power of a share [at] of the t-th power of data a in a local operation unit of one of the three or more secret computation apparatuses [without communication with the other secret computation apparatuses] (PROUFF, Para [0071-0073]: … the function f (in particular when it is non-linear with respect to the addition .sym.) may be written in the form of a polynomial of degree 2.sup.n-1 and it is thus possible to define the function f by a family of coefficients .alpha..sub.i such that: f ( x ) = .sym. i = 0 2 n - 1 [ .alpha. i x i ] , ##EQU00003## … where x.sup.0 is the identity element relative to the multiplication , x.sup.1 is the element x and, for i>1, x.sup.i is the element x multiplied (i-1) times by itself (by means of the operation ) … The processing of an item of data x by the function f may thus be reduced to a combination of additions .sym. and multiplications …); and
PROUFF does not explicitly teach, but IKARASHI from same or similar field of endeavor teaches:
“the secret computation method computing a share [av] of the v-th power of data a from a share [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses (IKARASHI, FIG. 1, Para [0020, 0042]: … a secret computation system of this invention comprises at least three arithmetic units. In this invention, M, m and i are integers equal to or larger than 1; 0.ltoreq.m<M is satisfied; .mu. is the number of randomized shared values included in a checksum C; and 0.ltoreq.i<.mu. is satisfied … A configuration example of a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1,…, 2.sub.N. Each of the N arithmetic units 2.sub.1,…, 2.sub.N is connected to a network 9 …),
IKARASHI further discloses, “computing … without communication with the other secret computation apparatuses (IKARASHI, Para [0054]: … In the case where secret computation for an addition/constant multiplication is performed in the function F, the secret computation part 14 performs the secret computation by the addition/constant multiplication part 141. Because a randomized shared value has additive homomorphism, the secret computation for an addition/constant multiplication can be executed without communicating with the other the arithmetic units 2.sub.n, similarly to an addition for a shared value on the ring R …)”
v] in a secret computation unit of the one of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is [a(t*p^u)], the computation result of the local operation unit, using secret computation that requires communication with the other secret computation apparatuses (IKARASHI, Abstract: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r; a randomizator using shared value [a.sub.0],…,[a.sub.M-1] obtained by performing secret sharing of value a.sub.0,…, a.sub.M-1 and shared value [r] to generate randomized shared value <a.sub.0>,…, <a.sub.M-1> with shared values [a.sub.0],…, [a.sub.M-1] and [a.sub.0r],…, [a.sub.M-1r] as a pair; a secret computator determining concealed function value [F([a.sub.0],…, [a.sub.M-1])] by executing function F including at least one secret operation while including randomized shared value <f.sub.1> of an operation target and an operation result depending on contents of secret operation into checksum C:=<f.sub.0>,…, <f.sub..mu.-1>; and a correctness prover verifying correctness of function value [F([a.sub.0],…, [a.sub.M-1])] based on shared value [O] obtained by multiplying a sum total of shared values [f.sub.1] included in checksum C by shared value [r] and shared value [.psi.] of a sum total of shared values [f.sub.ir] included in checksum …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IKARASHI into the teachings of PROUFF because it discloses that “according to a secret computation technique of this invention, it is possible to perform secret computation under a lower probability of success in falsification than before. Further, efficiency of proving correctness has been improved more than before, and it is possible to detect falsification at a high speed (IKARASHI, Para [0021]).”
PROUFF further discloses, “one of the multiplicands is [a(t*p^u)] (PROUFF, Para [0079-0084]: … If r is the number of such transformations carried out, the degree of the polynomials is 2.sup.n-r-1 and the number of multiplications to carry out not counting the polynomials is 2.sup.r … by virtue of the transformations carried out, evaluation is carried out first of all, just through operations of squaring (or more generally of raising to a power equal to the characteristic of the field) of the monomials the degree of which is an integer power of the characteristic of the field (here monomials of the form x.sup.2.sup.i) … The other monomials of the polynomial representing the function f (that is to say the monomials of degree different from p.sup.i, here 2.sup.i) are then obtained, after application of a polynomial of the form P.sub.jk . . . to a monomial x.sup.p.sup.i determined above, by multiplying by a monomial x.sup.P.sup.i-1 determined above (thus with i>1). As indicated above (cf. the formula using P.sub.1 and P.sub.2), the monomials of even degree are furthermore obtained by a last multiplication by x …)”
Regarding Claim 2. PROUFF discloses A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk) (PROUFF, Abstract, Para [0003]: … A method for evaluating a function of a finite field of characteristic p into itself, for an element x of the field, uses an evaluation, for the element x, of a polynomial formed by a plurality of monomials. The evaluation of the polynomial includes the following steps: determining monomials the degree of which is an integer power of the characteristic p by successive raisings of the element x to the power p; and determining monomials the degree of which is different from an integer power of the characteristic p on the basis of the determined monomials, the degree of which is an integer power of the characteristic p, and by at least one multiplication. An evaluating device is also provided … finite fields (or Galois fields) F.sub.2.sup.n of characteristic 2 with 2.sup.n elements (for example with n=8 when the data are represented by 8-bit bytes) are frequently used …), [r is a random number that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, <a> := ([a], [ra]) is a randomized shared value of data a, v is an integer equal to or larger than 2, and u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v, 2Application No. 16/475,36 Preliminary Amendmv],
PROUFF does not explicitly teach, but IKARASHI from same or similar field of endeavor teaches:
“the secret computation method computing a randomized shared value <av> := ([av], [rav]) of the v-th power of data a from a randomized shared value [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses (IKARASHI, Abstract, FIG. 2-3, Para [0020, 0042]: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r; a randomizator using shared value [a.sub.0],… ,[a.sub.M-1] obtained by performing secret sharing of value a.sub.0,…, a.sub.M-1 and shared value [r] to generate randomized shared value <a.sub.0>,…, <a.sub.M-1> with shared values [a.sub.0],…, [a.sub.M-1] and [a.sub.0r],…, [a.sub.M-1r] as a pair … a secret computation system of this invention comprises at least three arithmetic units. In this invention, M, m and i are integers equal to or larger than 1; 0.ltoreq.m<M is satisfied; .mu. is the number of randomized shared values included in a checksum C; and 0.ltoreq.i<.mu. is satisfied … A configuration example of a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1,…, 2.sub.N. Each of the N arithmetic units 2.sub.1,…, 2.sub.N is connected to a network 9 …),
r is a random number that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, <a> := ([a], [ra]) is a randomized shared value of data a, v is an integer equal to or larger than 2, and u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v, 2Application No. 16/475,36 Preliminary Amendmv (IKARASHI, Para [0032]: …  [0032-0033] Here, <x> is a randomized shared value of the value x.di-elect cons.R. A randomized shared value is a pair of the shared value [x] and a shared value [xr] of an integrated value xr of the value x and a random number r.di-elect cons.A. Therefore, the randomized shared value can be defined like the following Formula (1). [Formula 1] <x>:=([x],[xr]).di-elect cons.[R].times.[A] (1) …The 0-th component ([x] in Formula (1)) and the 1st component ([xr] in Formula (1)) of the randomized shared value are also referred to as an R component and an A component, respectively …)”
IKARASHI into the teachings of PROUFF because it discloses that “according to a secret computation technique of this invention, it is possible to perform secret computation under a lower probability of success in falsification than before. Further, efficiency of proving correctness has been improved more than before, and it is possible to detect falsification at a high speed (IKARASHI, Para [0021]).”
PROUFF further discloses,
“the secret computation method comprising:
computing the pu-th power of a share [at] of the t-th power of data a in a local operation unit of one of the three or more secret computation apparatuses [without communication with the other secret computation apparatuses] (PROUFF, Para [0071-0073]: … the function f (in particular when it is non-linear with respect to the addition .sym.) may be written in the form of a polynomial of degree 2.sup.n-1 and it is thus possible to define the function f by a family of coefficients .alpha..sub.i such that: f ( x ) = .sym. i = 0 2 n - 1 [ .alpha. i x i ] , ##EQU00003## … where x.sup.0 is the identity element relative to the multiplication , x.sup.1 is the element x and, for i>1, x.sup.i is the element x multiplied (i-1) times by itself (by means of the operation ) … The processing of an item of data x by the function f may thus be reduced to a combination of additions .sym. and multiplications …);”
IKARASHI further discloses,
“computing … without communication with the other secret computation apparatuses (IKARASHI, Para [0054]: … In the case where secret computation for an addition/constant multiplication is performed in the function F, the secret computation part 14 performs the secret computation by the addition/constant multiplication part 141. Because a randomized shared value has additive homomorphism, the secret computation for an addition/constant multiplication can be executed without communicating with the other the arithmetic units 2.sub.n, similarly to an addition for a shared value on the ring R …)
obtaining a randomized shared value <a(t*p^u)> := ([a(t*p^u)], [ra(t*p^u)]) of the computation result of the local operation unit in a randomizing unit of the one of the three or more secret computation apparatuses by multiplying [a(t*p^u)], the computation result of the local operation unit, with a share [r] of the random number r using secret computation that requires communication with the other secret computation apparatuses (IKARASHI, Abstract: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r; a randomizator using shared value [a.sub.0],…,[a.sub.M-1] obtained by performing secret sharing of value a.sub.0,…, a.sub.M-1 and shared value [r] to generate randomized shared value <a.sub.0>,…, <a.sub.M-1> with shared values [a.sub.0],…, [a.sub.M-1] and [a.sub.0r],…, [a.sub.M-1r] as a pair; a secret computator determining concealed function value [F([a.sub.0],…, [a.sub.M-1])] by executing function F including at least one secret operation while including randomized shared value <f.sub.1> of an operation target and an operation result depending on contents of secret operation into checksum C:=<f.sub.0>,…, <f.sub..mu.-1>; and a correctness prover verifying correctness of function value [F([a.sub.0],…, [a.sub.M-1])] based on shared value [O] obtained by multiplying a sum total of shared values [f.sub.1] included in checksum C by shared value [r] and shared value [.psi.] of a sum total of shared values [f.sub.ir] included in checksum …); and
obtaining the randomized shared value <av> in a secret computation unit of the one of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is a randomized shared value <a(t*p^u)> of the computation result of the local operation unit using secret computation that requires communication with the other secret computation apparatuses (IKARASHI, Para[0039-0040]: In conventional secret computation, it is possible to efficiently perform processing only on the same ring R. In the case of an operation on the associative algebra A, however, it is possible to perform processing while keeping upper compatibility with elements of the ring R, with efficiency equal to that of an operation on the ring R. An extended field, which is an algebraic structure belonging to an associative algebra, is an ideal algebraic structure from the viewpoint of security because results of a multiplication by random numbers are uniformly distributed … a shared value on the ring R is caused to be a randomized shared value with the use of a random number on the associative algebra A, and correctness is provide by two systems, an operation on the ring R and an operation on the associative algebra A. Therefore, by setting the associative algebra A in an appropriate space, a security parameter can be arbitrarily set. Thus, it is possible to perform secret computation under a lower probability of success in falsification than before).
The motivation to further combine IKARASHI remains same as before.
Regarding Claim 3. This is a system claim corresponding to the method claim 1 and contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
 Regarding Claim 4. This is a system claim corresponding to the method claim 2 and contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 5. This is an apparatus claim corresponding to the method claim 1 and contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
Regarding Claim 6. This is an apparatus claim corresponding to the method claim 2 and contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 7. This is a program claim corresponding to one of claims 5 and 6, hence similarly rejected as one of claims 5 and 6.
**** Note: PROUFF also discloses the program (PROUFF: FIG. 4, Para [50]).
Pertinent Prior Arts: The following prior arts are pertinent to Applicant’s disclosure, but have not been relied upon for rejection of claims in this office action.
	US-PGPUB: 20090279688 A1 (Michaels):  Michaels discloses a cryptographic system (CS) comprised of generators (502), (504), (510), an encryption device (ED), and a decryption device (DD). The generator (502) generates a data sequence (DS) including payload data. The generator (504) generates an encryption sequence (ES) including random numbers. The ED (506) is configured to perform a CGFC arithmetic process. As such, the ED is comprised of a mapping device (MD) and an encryptor. The 
	The inventive arrangements relate to efficient implementations of Galois field multiplication in cryptographic systems. More particularly, the inventive arrangements relate to an efficient and invertible closed Galois field combination (CGFC) process for combining two or more input sequences in a cryptographic system.
	US-PGPUB: 20030055858 A1 (Dubey et al.): Dubey discloses an efficient parallel processing of algorithms involving Galois Field arithmetic use data slicing techniques to execute arithmetic operations on a computing hardware having SIMD architectures. A W-bit wide word computer capable of operating on one or more sets of k-bit operands executes Galois Field arithmetic by mapping arithmetic operations of Galois Field GF(2.sup.n) to corresponding operations in subfields lower order (m<n), which one selected on the basis of an appropriate cost function. These corresponding operations are able to be simultaneously executed on the W-bit wide computer such that the results of the arithmetic operations in Galois Field GF(2.sup.n) are obtained in k/W as many cycles of the W-bit computer compared with execution of the corresponding operations on a k-bit computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434